JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-11-01074-CV

             EAST HOUSTON ESTATE APARTMENTS, L.L.C., Appellant

                                             V.

                       CHASE BANK OF TEXAS, N.A., Appellee

  Appeal from the 233rd District Court of Harris County. (Tr. Ct. No. 2007-58763B).

       This case is an appeal from the final judgment signed by the trial court on November
8, 2011. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant East Houston Estate Apartments, L.L.C. pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 1, 2012.

Panel consists of Justices Keyes, Massengale, and Brown. Opinion delivered by Justice
Brown.